Name: 88/17/EEC: Commission Decision of 21 December 1987 amending Decision 87/361/EEC recognizing certain parts of the territory of the French Republic as being officially swine-fever-free (only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  health
 Date Published: 1988-01-13

 Avis juridique important|31988D001788/17/EEC: Commission Decision of 21 December 1987 amending Decision 87/361/EEC recognizing certain parts of the territory of the French Republic as being officially swine-fever-free (only the French text is authentic) Official Journal L 009 , 13/01/1988 P. 0013 - 0013*****COMMISSION DECISION of 21 December 1987 amending Decision 87/361/EEC recognizing certain parts of the territory of the French Republic as being officially swine-fever-free (Only the French text is authentic) (88/17/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Decision 87/487/EEC (2), and in particular Article 7 (2) thereof, Having regard to Commission Decision 82/352/EEC of 10 May 1982 approving the plan for the accelerated eradication of classical swine fever presented by the French Republic (3), Whereas, following a favourable development in the disease situation, the Commission adopted Decision 87/361/EEC (4) recognizing certain parts of the territory of the French Republic as officially swine-fever-free; Whereas certain other regions now also fulfil the conditions as laid down in Article 7 of Decision 80/1095/EEC, and, consequently, may also be recognized as officially swine-fever-free; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following regions are added to the Annex to Decision 87/361/EEC: - Nord-Pas-de-Calais (Nord, Pas-de-Calais), - Lorraine (Meurthe-et-Moselle, Meuse, Moselle, Vosges), - Centre (Cher, Indre, Indre-et-Loire, Loir-et-Cher, Loiret), - Bourgogne (CÃ ´te d'Or, NiÃ ¨vre, SaÃ ´ne et Loire, Yonne), - Auvergne (Allier, Cantal, Haute-Loire, Puy-de-DÃ ´me). Article 2 This Decision is addressed to the French Republic. Done at Brussels, 21 December 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 157, 8. 6. 1982, p. 27. (4) OJ No L 194, 15. 7. 1987, p. 31.